


Exhibit 10.1
 
SECOND AMENDMENT TO FORBEARANCE AGREEMENT AND
FIFTH LOAN MODIFICATION AGREEMENT
 
This Second Amendment to Forbearance Agreement and Fifth Loan Modification
Agreement (this “Agreement”) is entered into as of August 31, 2010, by and among
GAMETECH INTERNATIONAL, INC., a Delaware corporation (the “Borrower”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“U.S. Bank”), BANK OF THE
WEST, a national banking association (“BOW”, and, together with U.S. Bank, the
“Lenders” and, each, a “Lender”), and U.S. BANK, in its separate capacity as
agent for the Lenders (in such capacity, the “Agent”).
 
RECITALS
 
The Borrower, the Lenders and the Agent are parties to a Loan Agreement dated as
of August 22, 2008 (as amended by a Loan Modification Agreement dated as of
January 28, 2009, a Second Loan Modification Agreement dated as of March 16,
2010, the Forbearance Agreement defined below, a First Amendment to Forbearance
Agreement and Fourth Loan Modification Agreement dated as of July 31, 2010, and
as may be further amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), pursuant to which the Borrower executed an
Amended and Restated Promissory Note dated June 21, 2010 in favor of U.S. Bank
in the original stated amount of $23,000,000 and an Amended and Restated
Promissory Note dated June 21, 2010 in favor of BOW in the original stated
amount of $15,000,000 (each as amended, restated, replaced, extended or
otherwise modified from time to time, a “Term Note” and, collectively, the “Term
Notes”), and an Amended and Restated Revolving Promissory Note dated June 21,
2010 in favor of U.S. Bank in the original stated amount of $2,000,000 (as
amended, restated, replaced, extended or otherwise modified from time to time,
the “L/C Note”, and, together with the Term Notes, the “Notes”).
 
The Borrower and the Agent are also parties to that certain Forbearance and
Third Loan Modification Agreement dated as of June 21, 2010 (as amended by a
First Amendment to Forbearance Agreement and Fourth Loan Modification Agreement
dated as of July 31, 2010, and as may be further amended, restated, supplemented
or otherwise modified from time to time, the “Forbearance Agreement”).


 
Pursuant to the terms of the Loan Agreement, the Notes and the other Loan
Documents (as defined in the Loan Agreement), the Borrower is obligated to,
among other things, make certain payments of principal and interest under the
Notes on the dates and in the manner set forth in the Notes, the Forbearance
Agreement, the Loan Agreement and the other Loan Documents.  The Borrower has
notified the Agent and the Lenders that it is unable to (among other things)
make certain payments of principal and interest due on August 31, 2010, and
certain Events of Default (as defined in the Loan Agreement) have occurred.
 
The Borrower has requested that the Agent and the Lenders forbear from taking
certain actions available to them on account of such Events of Default and make
certain amendments to the Loan Agreement and the Forbearance Agreement.  The
Agent and the Lenders are willing to grant the Borrower’s requests pursuant to
the terms and conditions set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1.           Definitions.  Capitalized terms used and not otherwise defined
herein shall have the meanings given them in the Loan Agreement or the
Forbearance Agreement, as applicable.
 
2.           Amendments to the Forbearance Agreement.  The Forbearance Agreement
is hereby amended as follows:
 
(a)           Amendment to Section 1 of the Forbearance Agreement
(Definitions).  Section 1 of the Forbearance Agreement is hereby amended by
adding or amending and restating, as applicable, the following definitions to
read as follows:
 
“BOW Agreements” means the Promissory Note dated April 6, 2010 by the Borrower
in favor of BOW in the original principal amount of $1,800,000, the Business
Loan Agreement dated April 6, 2010 between the Borrower and BOW, and each of the
Related Documents, as defined in such Business Loan Agreement.
 
“Forbearance Period” means the period commencing on the date hereof and ending
on the earliest of:
 
(a)           the occurrence of the Stated Forbearance Termination Date;
 
(b)           a default of, breach of, or failure to perform any term, covenant
or agreement on the part of the Borrower under, this Agreement;
 
(c)           the occurrence of an Event of Default (other than the Specified
Events of Default), or an event that, with giving of notice or passage of time
or both, would constitute an Event of Default (other than the Specified Events
of Default);
 
(d)           the chief executive officer of the Borrower or the consultant
engaged by the Borrower pursuant to Section 14 hereof shall resign or be
terminated by the Borrower, or such consultant shall no longer have all of the
authority and responsibilities set forth in the Engagement Agreement (as defined
in Section 14 hereof);
 
(e)           the occurrence of a default under any evidence of indebtedness,
loan agreement, credit agreement, security agreement, mortgage or deed of trust,
bond, debenture, note, securitization agreement or other evidence of
indebtedness or similar obligation of the Borrower or any of its Subsidiaries,
including without limitation any default under any of the BOW Agreements (other
than the Forbearance Specified Events of Default, as defined in that certain
Forbearance Agreement dated as of September 3, 2010, between the Borrower and
BOW); or
 
(f)           the exercise or enforcement by BOW of any of its rights or
remedies with respect to any such Forbearance Specified Event of Default or any
other default, breach or event of default, however defined, under or otherwise
with respect to any of the BOW Agreements.
 
“Specified Events of Default” means the breach or default of the Borrower under
the following provisions of the Loan Documents for the period or as of the date
described below:


Section/Covenant
Date/Period
Required Performance
Actual Performance
Section 5.8 of the Loan Agreement
May 2, 2010
Delivery of quarterly financial statements and compliance certificate within 45
days after the end of each fiscal quarter
June 21, 2010
Section 5.12(a) of the Loan Agreement
May 2, 2010
Cash Flow Leverage Ratio of at least 3.75 to 1.00
13.14 to 1.00
Section 5.12(b) of the Loan Agreement
May 2, 2010
Fixed Charge Coverage Ratio of at least 0.95 to 1.00
0.20 to 1.00
Section 5.12(c) of the Loan Agreement
May 2, 2010
Maintain current assets in excess of current liabilities of at least $2,500,000
($18,249,000)
Section 1 of the Term Notes
July 31, 2010
Payment of quarterly installments of principal of the Term Notes in an aggregate
amount equal to $1,087,647.06
$0
Section 1 of the Term Notes
July 31, 2010
Payment of monthly installments of interest  on the unpaid principal balance of
the Term Notes
$0
Section 6 of the Forbearance Agreement
August 31, 2010
Payment of the Deferred Principal Payments in an aggregate amount equal to
$1,087,647.06
$0
Section 1 of the L/C Note
August 31, 2010
Payment of the unpaid principal balance of the L/C Note in an amount equal to
$750,000
$0

 
“Stated Forbearance Termination Date” means October 31, 2010.
 
(b)           Amendment to Section 6 of the Forbearance Agreement (Deferral of
Certain Payments of Principal and Interest; Forbearance Fee).  Section 6 of the
Forbearance Agreement is hereby amended and restated in its entirety to read as
follows:
 
6.           Deferral of Certain Payments of Principal, Interest and Fees;
Forbearance Fee.
 
(a) From June 15, 2010 through August 31, 2010, all Loans and other Obligations,
including without limitation all Line of Credit Loans, shall bear interest at
the Default Rate as defined in the Term Notes.  From September 1, 2010 and
continuing thereafter until the Specified Events of Default are cured or waived
to the written satisfaction of the Lenders, all Line of Credit Loans shall bear
interest at the Default Rate as defined in the L/C Note and all other Loans and
other Obligations, including without limitation the Term Loans, shall bear
interest at the Default Rate as defined in the Term Notes.
 
(b) Three percent (3.00%) of the interest accruing at the applicable Default
Rate set forth in clause (a) above shall be deferred and added to the
outstanding principal balance of the Notes as of the last day of each calendar
month (the “PIK Interest”), which PIK Interest shall be due and payable in cash
on the termination of the Forbearance Period.
 
(c) All interest other than PIK Interest (the “Current Interest”) shall be due
and payable in cash at the times and in the manner set forth in the Loan
Documents; provided, however, that Current Interest accruing on the Term Loans
from July 1, 2010 through July 31, 2010 shall be deferred and added to the
outstanding principal balance of the Term Notes as of July 31, 2010 (the
“Deferred Interest Payment”), which Deferred Interest Payment shall be due and
payable in cash on October 31, 2010.
 
(d) The scheduled payments of principal due on July 31, 2010 under Section 1 of
each Term Note shall be deferred from July 31, 2010 to October 31, 2010, and the
scheduled payment of principal due on the Maturity Date of the L/C Note shall be
deferred from August 31, 2010 to October 31, 2010 (such payments, collectively,
the “Deferred Principal Payments”).  The Deferred Principal Payments shall be
due and payable on October 31, 2010.
 
(e) Except as set forth in this Section 6, the Obligations shall be due and
payable on the dates and in the manner set forth in the Loan Documents and shall
not be deferred or delayed.
 
(f) On the date hereof, the Borrower shall pay to the Agent for the ratable
benefit of each Lender in immediately available funds a forbearance fee (the
“Forbearance Fee”) in an amount equal to $10,000.  The Forbearance Fee shall be
deemed fully earned by the execution and delivery of this Agreement.
 
(g) Notwithstanding anything in this Section 6 to the contrary, if the
incurrence of any PIK Interest, or adding the amount thereof as Secured
Indebtedness (as defined in the Deed of Trust), would adversely affect the
priority of the lien granted pursuant to the Deed of Trust to secure payment of
all Secured Indebtedness as therein described, or would in any way adversely
affect the enforceability of the Deed of Trust or any provision thereof, then
payment of such PIK Interest shall be deemed secured by all Collateral, as
defined in the Security Agreement, but shall not be deemed secured by the Deed
of Trust or constitute Secured Indebtedness thereunder.
 
(c)           Amendment to Section 14 to the Forbearance Agreement (Engagement
of Consultant).  Section 14 of the Forbearance Agreement is hereby amended and
restated in its entirety to read as follows:
 
14.           Engagement of Consultant; Management.
 
(a)           Engagement of Consultant.  The Borrower shall continue to retain a
consultant acceptable to the Borrower, the Agent and the Lenders.  The
consultant shall have all of the authority and responsibilities set forth in
that certain Agreement for Consulting Services dated as of July 16, 2010 between
Borrower and Morris-Anderson & Associates, Ltd. (as amended, restated,
supplemented or otherwise modified from time to time, and collectively with the
MA&A Work/Project Authorization dated as of July 16, 2010, the “Engagement
Agreement”). The Borrower shall not terminate, amend, alter or otherwise change
the terms of the Engagement Agreement, whether by execution of an Authorization
(as defined in the Engagement Agreement) or otherwise, without the prior written
consent of the Agent and the Lenders.
 
(b)           Consultant; CEO.  The Borrower represents and warrants to the
Agent and the Lenders that the consultant described in the foregoing clause (a)
and the chief executive officer of the Borrower will, in addition to their other
duties and responsibilities, (i) attend all meetings of, and receive copies of
all communications to or among, the Board of Directors of the Borrower, (ii)
attend all meetings and discussions among any of the Borrower’s directors,
officers or employees regarding any acquisitions, divestitures, Investments,
financings or related transactions by or for the benefit of the Borrower, and
provide the Agent and the Lenders with a bi-weekly report of any such meetings
and discussions, and (iii) internally control all cash disbursements and cash
receipts of the Borrower and all employment decisions with respect to the
employees and agents of the Borrower, and cause any disputes between such
consultant and the chief executive officer to be resolved by independent members
of the Borrower’s Board of Directors.
 
(c)            13-Week Cash Flow Budget.  Not later than 12:00 Noon (Reno,
Nevada time) on the third Business Day of each week, the Borrower shall provide
the Agent and the Lenders with a 13-week cash flow budget in form and content
acceptable to the Lenders, which shall contain (without limitation) weekly
variances and cumulative line item unfavorable variances not greater than ten
percent (10.00%) on cash receipts or ten percent (10.00%) on cash disbursements,
together with a description of any such variances.
 
(d)           Cash Disbursements to Certain Business Segments.  During the
Forbearance Period, the Borrower shall not, nor will it permit any Subsidiary or
agent to, make any direct or indirect cash disbursements to or for the benefit
of the Borrower’s business segments identified in the attached Schedule A in an
aggregate amount greater than those identified in Schedule A.
 
(d)           Addition of new Schedule A to the Forbearance Agreement (Cash
Disbursements to Certain Business Segments).  The Forbearance Agreement is
hereby amended by adding, as Schedule A thereto, Schedule A to this Agreement.
 
3.           Amendments to the Loan Agreement.  The Loan Agreement is hereby
amended as follows:
 
(a)           Amendments to the Definitions of the Loan Agreement.  The
Definitions contained in the Loan Agreement are amended by amending and
restating the following definitions:
 
“Control Account”: Means the deposit account of the Borrower maintained with
Bank of the West and numbered 003780098, as such account may be renumbered or
recaptioned from time to time, together with all sub-accounts of such account,
and any duplicate, corollary or replacement account of such account.
 
“Control Agreement”: That certain Control Agreement dated as of August 22, 2008
among the Borrower, the Agent and Bank of the West, as depositary, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
 
(b)           Amendment to Section 5.12(d) of the Loan Agreement (Liquidity
Requirements).  Section 5.12(d) of the Loan Agreement is amended by amending and
restating the second sentence thereof to read as follows:
 
The Borrower may not grant a security interest in the Control Account, or enter
into any arrangements granting or purporting to grant control over or granting
or purporting to grant any other rights or interest in the Control Account, to
any Person other than (i) the Agent, to secure the Obligations, and (ii) Bank of
the West, to secure repayment of obligations in an aggregate amount not to
exceed the Subordinated Amount (as defined in the Intercreditor Agreement),
pursuant to that certain Business Loan Agreement dated April 6, 2010 between
Borrower and Bank of the West and that certain Promissory Note dated April 6,
2010 by Borrower in favor of Bank of the West, each as may be amended, restated,
supplemented or otherwise modified from time to time to the extent authorized
under the Intercreditor Agreement.
 
(c)           Amendment to Section 5.37 of the Loan Agreement (Capital
Expenditures).  Section 5.37 of the Loan Agreement is hereby amended and
restated in its entirety to read as follows:
 
5.37           Capital Expenditures.  Effective as of August 1, 2010, Borrower
will not, nor will it permit any Subsidiary to, make, or be committed to make,
any expenditures for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of
Borrower and its Subsidiaries as prepared in accordance with GAAP; provided,
however, that Borrower may make expenditures in connection with the purchase or
acquisition of gaming equipment (and the related parts thereof) for purposes of
leasing such equipment to customers in the ordinary course of its business in an
aggregate amount not to exceed (i) $750,000 for the period commencing August 1,
2010 and continuing through October 31, 2010, and (ii) commencing November 1,
2010 and continuing thereafter, $750,000 per year.  Borrower represents and
warrants to Agent and Lenders that, from November 2, 2009 through and including
July 31, 2010, the Borrower and its Subsidiaries made expenditures for the
purchase or other acquisition of fixed or capital assets in an aggregate amount
equal to $2,084,000.
 
(d)           Amendment to Section 8.5(b) of the Loan Agreement (Application of
Recoveries).  Section 8.5(b) of the Loan Agreement is amended by deleting the
phrase “including interest calculated at the Default Rate” from clause (3)
thereof and substituting the phrase “including interest calculated at the
Default Rate or other default rate as determined under any other Loan Document”
therefor.
 
4.           Acknowledgments of the Borrower. The Borrower acknowledges and
agrees that (a) the Forbearance Agreement, the Loan Agreement, the Notes and the
other Loan Documents are the valid and binding obligations of the Borrower,
enforceable in accordance with their respective terms, (b) the Borrower’s
obligations under the Forbearance Agreement, the Loan Agreement, the Notes and
the other Loan Documents, including but not limited to the Borrower’s obligation
to pay and perform the Obligations, are subject to no defense, offset or
counterclaim of any kind, and (c) the Specified Events of Default have occurred
and continue to exist, and the Agent and the Lenders are accordingly entitled
to, among other things, exercise their rights and remedies available under the
Loan Documents.  The Borrower acknowledges that, by entering into the
Forbearance Agreement, the Agent and the Lenders have agreed to forbear from
exercising certain rights and remedies on account of the Specified Events of
Default, but that nothing in this Agreement shall constitute a waiver of any
such Specified Event of Default (other than the Administrative Fee Specified
Event of Default on the terms and conditions set forth herein) or of any other
breach, default or Event of Default.
 
5.           Release of Agent and Lenders. The Borrower hereby absolutely and
unconditionally releases and forever discharges the Agent and the Lenders, and
any and all participants, parent corporations, subsidiary corporations,
affiliated corporations, insurers, indemnitors, successors and assigns thereof,
together with all of the present and former directors, officers, agents and
employees of any of the foregoing, from any and all claims, demands or causes of
action of any kind, nature or description, whether arising in law or equity or
upon contract or tort or under any state or federal law or otherwise, which the
Borrower has had, now has or has made claim to have against any such Person for
or by reason of any act, omission, matter, cause or thing whatsoever arising
from the beginning of time to and including the date of this Agreement, whether
such claims, demands and causes of action are matured or unmatured, known or
unknown, liquidated, fixed or contingent, or direct or indirect.
 
6.           Representations and Warranties. The Borrower hereby represents and
warrants to the Agent and the Lenders as follows:
 
(a)           The Borrower has all requisite power and authority, corporate or
otherwise, to execute, deliver and perform this Agreement and to perform its
obligations under this Agreement, the Loan Agreement as amended by this
Agreement, the Forbearance Agreement as amended by this Agreement, and the other
Loan Documents to which the Borrower is a party.  This Agreement, the Loan
Agreement as amended by this Agreement, the Forbearance Agreement as amended by
this Agreement and the other Loan Documents to which the Borrower is a party
have been duly and validly executed and delivered to the Agent by the Borrower,
and this Agreement, the Loan Agreement as amended by this Agreement, the
Forbearance Agreement as amended by this Agreement and the other Loan Documents
to which the Borrower is a party constitute the legal, valid and binding
obligations of the Borrower, enforceable in accordance with their terms.
 
(b)           The execution, delivery and performance by the Borrower of this
Agreement, the Loan Agreement as amended by this Agreement, the Forbearance
Agreement as amended by this Agreement, and the other Loan Documents to which
the Borrower is a party have been duly authorized by all necessary corporate
action and do not (i) require any authorization, consent or approval by any
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, (ii) violate the Borrower’s organizational documents or any
provision of any law, rule, regulation or order presently in effect having
applicability to the Borrower, or (iii) result in a breach of, or constitute a
default under, any indenture or agreement to which the Borrower is a party or by
which the Borrower or its properties may be bound or affected.
 
(c)           All of the representations and warranties contained in Article IV
of the Loan Agreement and in the other Loan Documents are correct on and as of
the date hereof as though made on and as of such date, except to the extent that
such representations and warranties relate to (i) the Specified Events of
Default or (ii) solely to an earlier date, in which case such representations
and warranties were correct on and as of such date.
 
7.           Conditions Precedent. This Agreement shall be effective only if the
Agent has received each of the following, each in form and substance acceptable
to the Agent in its sole discretion:
 
(a)           this Agreement, duly executed by the Borrower;
 
(b)           an Acknowledgment and Agreement of the Guarantors, duly executed
by each Guarantor;
 
(c)           evidence that the Borrower and BOW, in its separate capacity as
lender to the Borrower under the Line of Credit Agreement (as defined in the
Intercreditor Agreement), have executed a forbearance agreement pursuant to
which BOW has agreed to forbear from exercising its rights and remedies as a
consequence of events of default that have occurred under the Line of Credit
Agreement;
 
(d)           a First Amendment to Deposit Account Control Agreement, duly
executed by the parties thereto;
 
(e)           a First Amendment to Limited Subordination and Intercreditor
Agreement, duly executed by the parties thereto;
 
(f)           revised certificates of insurance of the Borrower, together with
certificates and endorsements showing the Agent, for the benefit of the Lenders,
as mortgagee, additional insured and lender loss payee thereunder;
 
(g)           payment to the Agent of $10,000 in immediately available funds to
the Agent, which amendment fee shall be for the pro rata account of the Lenders,
together with payment of all fees and expenses then due and payable pursuant to
Section 9 hereof; and
 
(h)           a Certificate of the Secretary of the Borrower certifying as to
(i) the resolutions of the board of directors of the Borrower approving the
execution and delivery of this Agreement; (ii) the fact that the certificate of
incorporation and bylaws of the Borrower, which were certified and delivered to
the Agent pursuant to the most recent certificate of secretary or assistant
secretary given by the Borrower to the Lender, continue in full force and effect
and have not been amended or otherwise modified except as set forth in the
Certificate to be delivered; and (iii) certifying that the officers and agents
of the Borrower who have been certified to the Agent, pursuant to the
certificate of secretary or assistant secretary given by the Borrower to the
Agent as being authorized to sign and to act on behalf of the Borrower continue
to be so authorized or setting forth the sample signatures of each of the
officers and agents of the Borrower authorized to execute and deliver this
Agreement and all other documents, agreements and certificates on behalf of the
Borrower.
 
8.           Continuing Effect.  Except as expressly set forth herein, all terms
of the Forbearance Agreement, the Loan Agreement and the other Loan Documents
remain in full force and effect. This Agreement does not constitute (a) a waiver
or excuse of any payment required under the Loan Agreement or under any of the
other Loan Documents (other than the Administrative Fee Specified Event of
Default on the terms and conditions set forth herein), (b) a waiver of any
breach, default or Event of Default (including without limitation the Specified
Events of Default, other than the Administrative Fee Specified Event of Default
on the terms and conditions set forth herein) under the Loan Agreement or the
other Loan Documents, or (c) except as expressly set forth in Section 2 of the
Forbearance Agreement, an agreement to forbear from action on account of any
existing or future breach, default or Event of Default.  No failure or delay on
the part of the Agent or the Lenders in exercising any right, power or remedy,
whether hereunder or under any other document in its favor, shall operate as a
waiver thereof; nor shall any single or partial exercise of such right preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies contained herein and under the other documents in favor
of the Agent and the Lenders are cumulative and not exclusive of any remedies
provided by law or by any Loan Document.
 
9.             Costs and Expenses.  The Borrower hereby reaffirms its agreement
under Section 5.4 of the Loan Agreement to pay or reimburse the Agent and the
Lenders on demand for all costs and expenses (including without limitation the
charges and disbursements of outside counsel to the Agent or any Lender,
determined on the basis of such counsel’s generally applicable rates, which may
be higher than the rates such counsel charges the Agent or any Lender in certain
matters) in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement or any amendments, modifications or waivers
of the provisions hereof.
 
10.           Miscellaneous.  This Agreement sets forth the entire agreement of
the parties with respect to the subject matter hereof, and supersedes any prior
oral negotiations or agreements.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Nevada.  This Agreement
shall be binding upon and shall accrue to the benefit of the parties and their
successors and assigns.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which counterparts of this Agreement, taken together,
shall constitute but one and the same instrument.  Section and paragraph
headings contained herein are for reference only.  Any provision of this
Agreement that is prohibited or unenforceable shall be ineffective to the extent
of such prohibition or unenforceability without invalidating the remaining
provisions hereof.
 
Signature page follows

 
 

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written.
 


GAMETECH INTERNATIONAL, INC., as Borrower




By: ______________________________________
      Name: _________________________________
      Title: __________________________________






U.S. BANK NATIONAL ASSOCIATION, as Agent and as a Lender




By: ______________________________________
      Name: _________________________________
      Title: __________________________________






BANK OF THE WEST, as a Lender




By: ______________________________________
      Name: _________________________________
                     Title: __________________________________

